                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                             CR119-109

TERRY JROME BENJAMIN,JR.




                ORDER ON MOTION FOR LEAVE OF ABSENCE



      Kurt A. Worthington having made application to the Court for a leave of

absence, and it being evident from the application that the provisions of Local Rule 83.9

have been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Kurt A.Worthington be granted leave of

absence for the following periods: February 26, 2020 through February 28,

2020.


      SO ORDERED,this the               day of January, 2020.




                                        J. RAlj^^aaHALL, CHIEF JUDGE
                                        UNITED^ATES DISTRICT COURT
                                        -SeUTffERN DISTRICT OF GEORGIA
